Greylock Capital Management, LLC
Statement of Financial Condition
As of December 31, 2019

(expressed in U.S. dollars)




      Assets
      Cash and cash equivalents                                  $    1,417,822
      Investment in Funds, at fair value                              2,436,186
      Amounts due from related parties                                2,493,284
      Management and incentive fees receivable                        1,263,821
      Other assets                                                           19

      Total Assets                                                    7,611,132

      Liabilities
      Amounts due to related parties                                     2,081
      Other liabilities                                                169,344

      Total liabilities                                                171,425

      Members’ capital                                                7,439,708




      NOTES:
      1. Information presented for 2019 is based on unaudited data.
      2. This document is confidential and may not be
      copied or disseminated without the prior written
Greylock Capital Management, LLC
Consolidated Statement of Operations
For the period ended Dec 31, 2019

(expressed in U.S. dollars)




                                                                             GCM
         Operating Income
         Management fees                                                     8,132,122.00
         Incentive fees                                                           275,155
         Unrealized on funds                                                       (8,423)
         Other income                                                              50,000

         Total operating income                                                8,448,854

         Operating expenses
         Administrative and operating expenses                                     5,870
         Total operating expenses                                                  5,870

         Net Income/(Loss)                                               $     8,442,984


         NOTES:
         1. Information presented for 2019 is based on unaudited data.
         2. This document is confidential and may not be copied or
         disseminated without the prior written approval of GCA.
Greylock Capital Management, LLC
Statement of Cash Flows
For the period ended Dec 31, 2019

(expressed in U.S. dollars)




     Cash flows from operating activities
         Net Income                                                                           $       8,442,983
         Adjustments to reconcile to net cash provided by/(used in) operations:
         Depreciation on fixed assets                                                                        -
         Change in operating assets and liabilities                                                          -
             Investment in wholly owned subsidiaries
             Management and incentive fees receivable                                                   303,292
             Investment in Funds, at fair value                                                       5,158,051
             Amounts due from related parties                                                        (1,493,283)
             Amounts due to related parties                                                              21,573
             Other liabilities                                                                          100,000
     Net cash provided by operating activities                                                       12,532,616

     Cash flows from investing
         Disposals of fixed assets                                                                           -
         Purchases of fixed assets                                                                           -
     Net cash provided by investing activities                                                               -

     Cash flows from financing activities
         Capital Contributions                                                                        276,057.00
         Distributions                                                                            (11,396,592.00)
     Net cash provided by financing activities                                                       (11,120,535)

         Net Change in Cash and Restricted Cash                                                       1,412,081
         Cash & Restricted Cash Balance at Beg of Period                                                  5,741
         Cash & Restricted Cash Balance at End of Period                                              1,417,822




         NOTES:
         1. Information presented for 2019 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without the
         prior written approval of GCA.
Greylock Capital Management, LLC
Statement of Changes in Members' Capital
For the period ended Dec 31, 2019




                                                                             GCM
           Members' Capital, beginning of the year                      $    10,117,259
           Contributions                                                        276,057
           Distributions                                                    (11,396,592)
           Net increase in Members’ capital resulting from operations         8,442,984
           Members' Capital, at the end of the year                           7,439,709
Greylock Capital Management, LLC
Statement of Financial Condition
As of December 31, 2020

(expressed in U.S. dollars)




     Assets
     Cash and cash equivalents                               $         198,706
     Investment in Funds, at fair value                              2,120,087
     Amounts due from related parties                                1,066,174
     Management and incentive fees receivable                          868,650
     Other assets                                                           19

     Total Assets                                                    4,253,636

     Liabilities
     Amounts due to related parties                                  19,427.60
     Accounts payable and accrued expenses                              81,101
     Other liabilities                                                169,344

     Total liabilities                                                269,873

     Members’ capital                                                3,983,764




     NOTES:
     1. Information presented for 2020 is based on unaudited data.
     2. This document is confidential and may not be
     copied or disseminated without the prior written
     approval of GCA.
Greylock Capital Management, LLC
Statement of Operations
For the period ended Dec 31, 2020

(expressed in U.S. dollars)




                                                                             GCM
         Operating Income
         Management fees                                                 $   5,272,937
         Unrealized on funds                                                  (316,099)
         Interest income                                                           380

         Total operating income                                              4,957,218

         Operating expenses
         Administrative and operating expenses                                  (1,148)
         Total operating expenses                                               (1,148)

         Net Income/(Loss)                                               $   4,958,366


         NOTES:
         1. Information presented for 2020 is based on unaudited data.

         2. This document is confidential and may not be copied or
         disseminated without the prior written approval of GCA.
Greylock Capital Management, LLC
Statement of Cash Flows
For the period ended Dec 31, 2020

(expressed in U.S. dollars)




     Cash flows from operating activities
         Net Income                                                                       $   4,958,366.00
         Adjustments to reconcile to net cash provided by/(used in) operations:
         Depreciation on fixed assets                                                                  -
         Change in operating assets and liabilities                                                    -
            Investment in wholly owned subsidiaries
            Management and incentive fees receivable                                              395,171
            Investment in Funds, at fair value                                                    316,099
            Amounts due from related parties                                                    1,427,109
            Other assets                                                                              -
            Accounts payable and accrued expenses                                                  81,101
            Amounts due to related parties                                                         17,347
            Compensation payable                                                                      -
            Other liabilities                                                                         -
     Net cash provided by operating activities                                                  7,195,193

     Cash flows from financing activities
         Capital Contributions                                                                      99,643
         Distributions                                                                          (8,513,953)
     Net cash provided by financing activities                                                  (8,414,310)

         Net Change in Cash and Restricted Cash                                                 (1,219,117)
         Cash & Restricted Cash Balance at Beg of Period                                         1,417,822
         Cash & Restricted Cash Balance at End of Period                                           198,705




         NOTES:
         1. Information presented for 2020 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without
         the prior written approval of GCA.
Greylock Capital Management, LLC
Statement of Changes in Members' Capital
For the period ended Dec 31, 2020




                                                                             GCM
           Members' Capital, beginning of the year                      $    7,439,708
           Contributions                                                        99,643
           Distributions                                                    (8,513,953)
           Net increase in Members’ capital resulting from operations        4,958,366
           Members' Capital, at the end of the year                          3,983,764
Greylock Capital Management, LLC
Statement of Financial Condition
As of January 31, 2021

(expressed in U.S. dollars)




      Assets
      Cash and cash equivalents                          $                813,220
      Investment in wholly owned subsidiaries                                 -
      Investment in Funds, at fair value                                1,688,789
      Amounts due from related parties                                  1,066,174
      Restricted cash                                                            0
      Fixed assets, net of accumulated depreciation                              0
      Management and incentive fees receivable                          1,058,873
      Other receivables                                                          0
      Deferred tax asset                                                         0
      Prepaid expenses                                                           0
      Other assets                                                              20

      Total Assets                                                      4,627,076

      Liabilities
      Compensation payable                                                      0
      Incentive compensation payable                                            0
      Third-party marketing fees payable                                        0
      Amounts due to related parties                                           (0)
      Accounts payable and accrued expenses                               136,183
      Capital contribution received in advance                                  0
      Redemptions payable                                                       0
      Other liabilities                                                   169,343
      Current income tax liabilities                                            0
      Deferred tax liabilities                                                  0

      Total liabilities                                                   305,526

      Members’ capital                                                  4,321,551




      NOTES:
      1. Information presented for 2020 is based on unaudited data.
      2. This document is confidential and may not be copied or disseminated
      without the prior written approval of GCA.
Greylock Capital Management, LLC
Statement of Operations
For the period ended Jan 31, 2021

(expressed in U.S. dollars)




                                                                      GCM
         Operating Income
         Management fees                                               379,000.00
         Unrealized on funds                                               13,863
         Interest income                                                        5

         Total operating income                                           392,868

         Operating expenses
         Administrative and operating expenses                             55,081
         Total operating expenses                                          55,081

         Net Income/(Loss)                                       $        337,787


         NOTES:

         1. Information presented for 2020 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated
         without the prior written approval of GCA.
Greylock Capital Management, LLC
Statement of Cash Flows
For the period ended Jan 31, 2021

(expressed in U.S. dollars)




     Cash flows from operating activities
         Net Income                                                                       $           337,787
         Adjustments to reconcile to net cash provided by/(used in) operations:                           -
         Depreciation on fixed assets                                                                     -
         Change in operating assets and liabilities                                                       -
              Investment in wholly owned subsidiaries
              Management and incentive fees receivable                                               (190,224)
              Investment in Funds, at fair value                                                      431,298
              Amounts due from related parties                                                            -
              Other assets                                                                                -
              Deferred tax asset                                                                          -
              Fixed assets, net of accumulated depreciation                                               -
              Accounts payable and accrued expenses                                                    55,083
              Amounts due to related parties                                                              -
              Incentive compensation payable                                                              -
              Compensation payable                                                                        -
              Other liabilities                                                                           -
     Net cash provided by operating activities                                                        633,944

     Cash flows from investing
         Disposals of fixed assets                                                                          -
         Purchases of fixed assets                                                                          -
     Net cash provided by investing activities                                                              -

     Cash flows from financing activities
         Capital Contributions                                                                     (19,429.00)
         Distributions                                                                                    -
     Net cash provided by financing activities                                                        (19,429)

         Net Change in Cash and Restricted Cash                                                       614,515
         Cash & Restricted Cash Balance at Beg of Period                                              198,705
         Cash & Restricted Cash Balance at End of Period                                              813,220




         NOTES:
         1. Information presented for 2020 is based on unaudited data.
         2. This document is confidential and may not be copied or disseminated without the prior written
         approval of GCA.
Greylock Capital Management, LLC
Statement of Changes in Members' Capital
For the period ended Dec 31, 2020




                                                                            GCM
           Members' Capital, beginning of the year                      $    3,983,764
           Adjustments to Retained Earnings
           Contributions                                                           -
           Distributions                                                           -
           Net increase in Members’ capital resulting from operations          337,787
           Members' Capital, at the end of the year                          4,321,551
